DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Summary
The PTAB decision filed on 07/05/2022 has been entered and fully considered.
Previously, instant claims 1-14 have been cancelled.
Previously, instant claims 15-26 have been pending.

Allowable Subject Matter
Claims 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims recite a system and method comprising a “sample holder including a tubular member”, wherein “the tubular member including a wall having at least one region composed of a material that is both transparent for optical examination of the biological sample within the tubular member and permeable for diffusion of at least one reagent through the wall to the biological sample within the tubular member.” The recent decision handed down by the Patent Trial and Appeal Board (PTAB) states that Chen et al. “indicates nothing about permeability that provides for diffusion of a reagent through the wall of the tubular member 12” of the reference. It is the position of PTAB that Chen et al. does not meet all the limitations of the instant claims and thus reverses the last filed final Office action of the Examiner. Therefore, the instant claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797